Case 17-73553-FJS          Doc 24        Filed 05/10/19 Entered 05/10/19 16:23:33   Desc Main
                                         Document      Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

In re: Dontriniece L. Knox                                              Case No. 17-73553-FJS
                                            Debtor.                                 Chapter 7

                      MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        NOW COMES, Jessica Lynch, (“Plaintiff”) by counsel and hereby moves for Relief

from the Automatic Stay (the “Motion”) pursuant to Section 362(d) of the Bankruptcy Code in

order to liquidate her personal injury claim and collect from applicable insurance proceeds. In

support of the Motion, the Plaintiff respectfully states as follows:

                                               Jurisdiction

        1.      Jurisdiction of this Court over the instant matter is based upon 28 U.S.C.

§§1334 and 157 and Federal Rule of Bankruptcy Procedure 9014.

        2.      This proceeding is a core proceeding under 28 U.S.C. §157(b)(2)(A), (G), and

(O).

        3.      Venue is proper pursuant to 28 U.S.C. §1409.

                                                  Facts

        4.      A petition under Chapter 7 of the United States Bankruptcy Code was filed with

respect to the Debtor on October 3, 2017.

        5.      Tom Smith was appointed trustee and filed his Chapter 7 Trustee’s Report of No

Distribution on December 11, 2017.

        6.      The Debtor received a discharge on January 16, 2018.


Jennifer T. Langley, Esq. (VSB# 81454)
INMAN & STRICKLER, P.L.C.
575 Lynnhaven Parkway, Suite 200
Virginia Beach, Virginia 23452
Tel: 757-486-7055
Fax: 757-431-0410
jlangley@inmanstrickler.com
Counsel for Plaintiff
Case 17-73553-FJS        Doc 24    Filed 05/10/19 Entered 05/10/19 16:23:33             Desc Main
                                   Document      Page 2 of 7



       7.      The bankruptcy case was closed on January 22, 2018.

       8.      Plaintiff’s Motion to Reopen Case [Dk. No. 16] was filed on January 22, 2019, a

hearing on the Motion to Reopen was held on April 2, 2019 [Dk. No. 21], and an Order granting

Plaintiff’s Motion to Reopen Case was entered on April 10, 2019 [Dk. No. 22].

       9.      The Plaintiff, Jessica Lynch, is a resident of Virginia.

       10.     The Plaintiff suffered personal injuries from a motor vehicle accident involving a

vehicle being driven by Dontriniece L. Knox, (“Debtor Defendant”). At the time of the

accident Debtor Defendant was insured by Progressive Advance Insurance Company

(“Progressive”).

       11.     Litigation against the Debtor Defendant and Progressive was initiated on January

19, 2018 in the Chesapeake General District Court.

                                            Discussion

       12.     Once a debtor files a bankruptcy petition, the automatic stay of 11 U.S.C. §

362(a) stays legal most legal proceedings against the debtor. Nevertheless, the Bankruptcy Code

also grants discretion to the bankruptcy courts to lift the stay for cause:
        On request of a party in interest and after notice and a hearing, the court shall
        grant relief from the stay provided under subsection (a) of this section, such as by
        terminating, annulling, modifying, or conditioning such stay . . . for cause . . . .

11 U.S.C. § 362(d)(1).

       13.     The Bankruptcy Code does not define what constitutes “cause,” so “courts must

determine when discretionary relief is appropriate on a case-by-case basis.” See, e.g., Robbins v.

Robbins (In re Robbins), 964 F.2d 342, 345 (4th Cir. 1992) (citations omitted). “[A] desire to

permit an action to proceed to completion in another tribunal may provide . . . cause.” See In re

210 W. Liberty Holdings, LLC, 400 B.R. 510, 514 (Bankr. N.D.W. Va. 2009) (quoting H.R.
Case 17-73553-FJS        Doc 24    Filed 05/10/19 Entered 05/10/19 16:23:33              Desc Main
                                   Document      Page 3 of 7



Rep. No. 95-595, at 343 (1977)). Deciding whether to lift the stay is within the discretion of the

bankruptcy court. In re Robbins, 964 F.2d at 345 (citing In re Boomgarden, 780 F.2d 657, 660

(7th Cir. 1985)); In re Joyner, 416 B.R. 190, 191 (Bankr. M.D.N.C. 2009).

       14.     In determining whether to grant relief from the automatic stay, courts “must

balance potential prejudice to the bankruptcy debtor’s estate against the hardships that will be

incurred by the person seeking relief from the automatic stay if relief is denied.” In re Robbins,

964 F.2d at 345 (citing Peterson v. Cundy (In re Peterson), 116 B.R. 247, 249 (D. Colo. 1990)).

The Fourth Circuit has enumerated factors to consider when determining whether to lift the

automatic stay to allow a creditor to continue pending litigation in a different forum: (1) whether

the issues in the pending litigation involve only state law, so the expertise of the bankruptcy

court is unnecessary; (2) whether modifying the stay will promote judicial economy and

whether there would be greater interference with the bankruptcy case if the stay were not lifted

because matters would have to be litigated in bankruptcy court; and (3) whether the estate can

be protected properly by a requirement that creditors seek enforcement of any judgment through

the bankruptcy court. In re Robbins, 964 F.2d at 345; see also In re Joyner, 416 B.R. at 191-92.

“While Congress intended the automatic stay to have broad application, the legislative history to

[S]ection 362 clearly indicates Congress’ recognition that the stay should be lifted in appropriate

circumstances.” In re Robbins, 964 F.2d at 345

       15.     In this case, (1) the issues in the pending litigation involve only state law claims,

more specifically personal injury tort claims against the Debtor Defendant, so such a cause of

action does not involve any issues of bankruptcy law, and therefore, does not require the

expertise of this Court; (2) modifying the stay will promote judicial economy because the

negligence action would have to be litigated in the Bankruptcy Court, because both parties have
Case 17-73553-FJS         Doc 24    Filed 05/10/19 Entered 05/10/19 16:23:33           Desc Main
                                    Document      Page 4 of 7



already poured resources into prosecuting and defending against the underlying claim in state

court and because not lifting the stay would risk fragmented litigation; (3) Debtor Defendant is

being defended pursuant to her insurance policy, and that the insurer has retained defense

counsel. Debtor Defendant’s insurance carrier assumed responsibility for the costs of defending

the litigation, so there is no significant burden on the Debtor Defendant or the estate in lifting

the stay and allowing the litigation to proceed.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying

the stay and granting the following:

        1.   That relief be granted as to the Debtor pursuant to 11 U.S.C. §362(d);

        2. the Movant may proceed in the prosecution of their state court actions against the

             Debtor Defendant to engage in pre-trial discovery and other trial, preparation

             proceedings, settlement negotiations, and with the trial of the case and appeal, if

             any, of the verdict;

        3.   the Movant may enforce any judgment obtained only to the extent of applicable

             insurance coverage of the Debtor Defendant;

        4. Nothing contained herein shall prejudice the parties’ rights, if any, under 28 U.S.C.

             § 157(b)(5), 28 U.S.C. § 1452, or Federal Rule of Bankruptcy Procedure 9027;

        5. That the 14-day stay described in Federal Rule of Bankruptcy Procedure 4001(a)(3)

             be waived; and

        6. For such other relief as the Court deems proper.
Case 17-73553-FJS     Doc 24    Filed 05/10/19 Entered 05/10/19 16:23:33    Desc Main
                                Document      Page 5 of 7


Dated: May 10, 2019            Respectfully Submitted,

                               JESSICA LYNCH

                               By: /s/ Jennifer T. Langley
                               Jennifer T. Langley, Esq. (VSB # 81454)
                               INMAN & STRICKLER, P.L.C.
                               575 Lynnhaven Parkway, Suite 200
                               Virginia Beach, VA 23452-7350
                               Telephone: (757) 486-7055
                               Facsimile:     (757) 431-0410
                               Email:         jlangley@inmanstrickler.com
                               Counsel for Plaintiff
Case 17-73553-FJS       Doc 24    Filed 05/10/19 Entered 05/10/19 16:23:33            Desc Main
                                  Document      Page 6 of 7


                   IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

In re: Dontriniece L. Knox                                               Case No. 17-73553-FJS
                                        Debtor.                                      Chapter 7

                          NOTICE OF MOTION AND HEARING
        Jessica Lynch has filed papers with the United States Bankruptcy Court for the Eastern
District of Virginia, Norfolk Division (the “Court”) on May 10, 2019 to obtain relief from the
provisions of the automatic stay of the Bankruptcy Code with regard to certain property more
particularly described in those papers.
        PLEASE TAKE NOTICE that your rights may be affected. You should read these
papers carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (if you do not have an attorney, you may wish to consult one.)
       PLEASE TAKE FURTHER NOTICE if you do not wish the court to grant the relief
sought in the motion, or if you want the court to consider your views on the motion, you or your
attorney must:

☒      File with the court, at the address shown below, a written request for a hearing [or a
       written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
       request for hearing (or response) to the court for filing, you must mail it early enough so
       the court will receive it on or before the date stated above,
                                       Clerk of Court
                                       United States Bankruptcy Court
                                       600 Granby Street, Room 400
                                       Norfolk, VA 23510
       You must also mail a copy to:
                                       Jennifer Tennile Langley, Esquire
                                       INMAN & STRICKLER, PLC
                                       575 Lynnhaven Parkway, Suite 200
                                       Virginia Beach, VA 23452

                                       Timothy Roy Douglass
                                       JOHN W. LEE, P.C.
                                       291 Independence Blvd.
                                       Suite 530, Pembroke 4
                                       Virginia Beach, Virginia 23462


☒      Attend the preliminary hearing scheduled to be held on ______________ at
       _____________a.m. at the United States Bankruptcy Court, 600 Granby Street,
       Courtroom 1, 4th Floor, Norfolk, VA 23510.
Case 17-73553-FJS        Doc 24    Filed 05/10/19 Entered 05/10/19 16:23:33             Desc Main
                                   Document      Page 7 of 7


If you or your attorney do not take these steps, the court may decide that you do not oppose the
Motion and may enter an order accordingly.


Dated: May 10, 2019                             /s/ Jennifer T. Langley
                                                Jennifer T. Langley (VSB. # 81454)
                                                575 Lynnhaven Parkway, Suite 200
                                                Virginia Beach, VA 23452-7350
                                                (757) 486-7055
                                                Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE
        I certify that on May 10, 2019, I mailed, hand-delivered, or electronically transmitted a
true copy of the foregoing Notice of Motion and Hearing and Motion for Relief from the
Automatic Stay to the parties listed below.

Dontriniece L. Knox
2908 Wingfield Avenue
Apt. #6
Chesapeake, VA 23324-4501
Debtor

Timothy Roy Douglass
JOHN W. LEE, P.C.
291 Independence Blvd.
Suite 530, Pembroke 4
Virginia Beach, Virginia 23462
Counsel for the Debtor


                                              /s/Jennifer T. Langley
